  
  
 
 
 
 
 
   
    
 

Case 4:19-cv-00072-DC- Document Filed 12/02/19 - Page 1-0f 10. ---

UNITED STATES DISTRICT COURT
©} FOR THE NORTHERN DISTRICT OF TEXAS

 

IISDEC -2 py 3: 29

 

Form To Be Used By A Prisoner in Filing a Complaint
Under the Civil Rights Act, 42 U.S.C. § 1983

    
 

Plaintiff's name ard ID number

-19CV-1005A

No.

EMC (grewell 4

Place of Confinement

   
 
 
 

 

(Clerk will assign the number)

   

nited Slotes of America.

‘Defendant's name and address

  
 
 

( FOL Bor £0 G
( DO NOT USE "ET AL. ")

    
 
 

 

  
 

NOTICE:

     

Your complaint is subject to di al-unless it conforms to these instructions and this form.

    

     

an original and one copy of your complaint with the court. You should keep
“own records.

1. To start an action you mi
copx of the complaint for y¢

     
 
  

 

yhandwritten, in ink, or typewritten. You, the plaintiff, must sign and declare

 

under penalt
SIDE OR

 

   

dan address list of theDivisional Cl ks.

 
  
  
 
   
  
   
  
    
  
    
    
   
 
 
 

.Case 4:19-cv-00072-DC Document 1 Filed 12/02/19 Page 2 of 10

 
 
  
   
   
  
  
  
   
   
   
     

 

@ 1. In order for your complaint to be filed, it must be accompanied by the filing fee of $350.

2. If you do not have the necessary funds to pay the filing fee in full at this time, you ma
proceed in forma pauperis. In this event you must complete the application to proce

setting forth information to establish your inability to prepay the fees and costs or gi
must also include a current six (6) month history of your Inmate Trust Account. Yo
to proceed IFP and appropriate Inmate Account Certificate from the law library at

quest permission to
a pauperis (IF P),
ecurity therefor. You
an acquire the application
our prison unit.

  

3. 28 U.S.C. 1915, as amended by the Prison Litigation Reform Act of 1995.¢
brings a civil action or files an appeal in forma pauperis, the prisoner shall be
a filing fee." Thus.

    
  
 

 

ly installments until the entire amount of the filir
pplication to proceed in forma pauperis , the Courts

i collect the entire-filing fee or an initial pai
ccount, until the entire $350 filing fee has been pa

  

 

4. If you intend to seek i your complaint v

Complete al

   
 
 
 
  

 

submitting it to the Court.

CHANGE OF AD

It is your responsibility to inform the Court of

should be marked "NOTICE TO THE CO

@ motion (s) for any other relief. Failure to
may result in the dismissal of your com

 

       
 

T OF
Rules‘of

 
  

  
 
 
  
 
 
 
 
  
 
   
  
 
 
 
  
  

  

I. PREVIOUS LAWSUITs:

  
  

es," describe each lawsuit in the space below. (If ther
tional lawsuits on another piece of paper, giving the sar

 

 

of filing lawsuit:__) l A

ous lawsuit:
A] A:
A} Fe

: (If federal, name the district; if state, name the county.) h } | Ft
ket Number:___ J) AA ss |

ame of judge to whom case was assigned: j\) | Fy

Disposition: (Was the case dismissed, appealed, still pending?)

1A

. Approximate date of disposition: A) | A

 

2

  
   
  
 
 
  
 
  
   
     
  
 
 

Case 4:19-cv-00072-DC Document 1 Filed 12/02/19 Page 3of10 — B

I. PLACE OF PRESENT CONFINEMENT: FWY. Carsive LC

Il. | EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted both steps of the grievance procedure in this institution?
Attach a copy of the Step 2 grievance with the response supplied by the prison system.

IV. PARTIES TO THIS SUIT: .
A. Name and address of plaintiff:_L , liance Poe ive. \ 4%

PO. ox ATAT |
Fort Luorth , TEXAS thal F

 
 

%
B. Full name of each defendant, his official position, his place of er

foyment, and his full
‘mailing address. :

 

Defendant #1:

 

Briefly describe the act(s) or omission(s) of this

you. Fas i led 12 enSore + CED ’

@ to> mini VM
Defendant #2:

Bilecd ty LAS
Briefly describe the  act(s) or omis:

you.
Facleel bo eyvis Lt cools et NA Mote_<

Defendant #3: Son Ind Det es joo.

F- eoexoL a ren of VrisonS 2
Briefly describe the act(s mission(s) of this defendant which you claimed harmed

, ce Sore At woe los lure to
OCCOns — Veeocd is Loni Yorl

hod bia ky aC
e act(s) or omission(s) of this defendant which you claimed harmed

Asreok aditess analste SOre sate. Ot Fanny eC Sa:

   
 
 
   
 
  

sndant which you claime

      
        
 
 
   
     

   

 

fly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Fouled ‘a Re We | eal ? calle iM

 
Case 4:19-cv-00072-DC Document1 Filed 12/02/19 Page 4 of 10

 

 

 

 

 

 

 

 

 

 

Delendant XEIO Wane \Co ADEES Presiclio Counts Jail

 

 

Claim: tailed +o audnorzg GACOUOKR Arceadkumnent:

 

 

 

 

 

 

DekendanttE ll Unaamed Conbructor he Presidio Wourta Soil

Claim’ Xai led So audbhoree and Perko cm ACLQUaA®
Net LSoary SAW GLY .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

—

Case 4:19-cv-00072-DC Document1 Filed 12/02/19 Page 5 of 10

 

 

 

   

 

 

 

 

 

 

 

* % : . 4 5
DWerenca cu KW: ary *( Omoetcocxt re | P eEsiciic Ug

LiMn 2 ake QIACEe. Fon tO A cess, ane \€o, Wy
reet ak -~Nne jou.
Dekendant AEN? Unnamed Contec Presicit yy Na

 

 

Claim’ Prockecs Foileck to Li Me leak ok Ane Jcil,

 

 

 

 

 

 

 

 

DeFendonk SER | Unaamed Conbractoaced Yresidio County Jo

 

Claim? Kaecl Ao ensure sate LINing Condtdons for ‘iWamatkt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00072-DC Document1 Filed 12/02/19 Page 6 of 10

  
 

complaint 1 anak be Stated ap and rasan IF YOU tra pages if qT in 3 RUL

 

 

STRIKE YOUR: COMPLAINT.
—* me Ne . “ r \
Ls € cy Se
‘ * f 4 o) ™ c
Se ~p ev a “T <
t ~ S, a e = a,
felL_ an the id

 

 

 

 

quagl 2lardict
Cue Lory

  
  

 

 

 

 

ne. Suge Li te COM

 

 

 

 

 

ONE « xtent Cys Nt tp Lyn Lc
Ww ng Yorncane Wayrveds :

VI. RELIEF: State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no

@ cases: or ‘statutes.

 

 

 

 
 
    

 

umbers you have ever been assigned and all other state or federal prison

or FBI numbers ever assigned to you, if known to you.
as kaw

VI. SANCTIONS:

A. Have you been satictioned by any court as a result of any lawsuit you have filed? __YES “Ko”

is "yes", give the following information for every lawsuit in which sanctions were
than one, use another piece of paper and answer the same questions.)

 
 
   
  

that imposed sanctions (if federal, give the district and division): ) ( [+

pproximate date sanctions were imposed: (0 / | c
‘4. Have the sanctions been lifted or otherwise satisfied?

@ & YES NO f] [>

 

 
  
  
   
  
  
 
   
 
   
 
 
   
  

Case 4:19-cv-00072-DC Document1 Filed 12/02/19 Page 7 of 10

 
 

g information for every lawsuit in which
warning was imposed. (If more than one, use another piece of paper and answer
the same questions.)

1. Court that imposed warning (if federal, give the district and division):

2. Case Number: A) | A

3. Approximate date warnings were imposed:

 

Executed on: \\- 24-20 14

DATE

 

  
 
 

 

 

(Si re of plaintiff)

 

 

INTIFF'S DECLARATIONS

 

1. I declare: sector penalty of perjury all facts presented in this complaint and attachments thereto are true

 
 
  
 
      

ies prior ta to » fling this lawsuit.
awsuit if ] have ve brought three or more.
ity f, Which, awards

Signed this

 

 

(Signature of plaintiff)

intiff is hereby advised any false or deliberately misleading information provided in
wing questions will result in the imposition of sanctions. The sanctions the Court may
ut are not limited to monetary sanctions and/or the dismissal of this action with prejudice.

    

   
 

response to t
impose inclu

   

 
— » Case’ 4°19-Cv-00072-DC “Document 1 Filed.12/02/19 Pages of 10™

~

 

(b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF
(EXCEPT IN U.S, PLAINTIFF CASES)

CIVIL COVER SHEET
“. fRevinspg | _ 4- 19CV-10954
| a) PLAINTIFFS | DEFENDANTS |
e Liliana Adui re US. Bh eb al

COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT
GN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE

‘| TRACT OF LAND INVOLVED

 

Vie

(C) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)

 

 

 

ATTORNEYS (IF KNOWN)

wlA

 

 

 

 

 

     

   

 

 

 
   

 

 

 

 

 

| IL. BASES OF JURISDICTION TEE CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX
| (PLACE AN x IN ONE BOX ONLY) © | FOR PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
O1 U.S, Government @3 Federal Question. / PEF DET / . PTF DFT
Plaintiff (US. Government Not a Party) | Citizen of this State  & 1 C1 Incorporated or Principal Pace «04 04
, of: Business in This State
ous. Government £) 4 Diversity _ erat peated a
Defendant (Indicate Citizenship o of Parties — Citizen of Ancther State 2° 02 Ne ep erated anid Principat Placo a5 5
in Hem If) Citizen or Subjectofa 03 03
Foreign Country Foreign Nation O6 06
IV. CASE ASSIGNMENT AND NATURE OF SUIT
ry, A-N, that best represen s your cause of action and-one ina corres
/ OA. Antitrust a B. Personal Injury/ joc Administrative Agency | QOD. Temporary Restraining
Malpractice | Review Order/Preliminary
© 410 Antitrust see 5 151 Medicare Act Injunction
= Fe Any nature of suit from any category may
a 862 Black Lung 623) veieneat ths category of ease
| 1863 DIWCDIWW (405(g) } assiew
| 864 SSID Titte XVI . .
? Product’ ‘Liability 0 865 RSE (405(@) *(if Antitrust, then A governs)
0360 Other Personal Injury ,
| a 362 Medical Malpractice Other Statutes
3365 Prods | 891 Agricultural Acts
| O.892 Economic Stabilization Act
|. 1-893 Environmental Matters
| (894 Energy Allocation Act .
890 Other Statutory Actions Gf
. Aduinistredtye Agency is gency is Involved)
: ie -
Pro Se General Civil

 

 

Re

  
   

 

| Condemnation

} © 220 Foreclosure

230 Rent, Lease & Ejectment
© 240 Torts to Land

| O 245 Tort Product Liability

|G 290 All Other Real Property

Personal Property
© 370. Other Fraud

|. 371 Truth in Lending
© 380 Other Personal Property Damage

Property Damage Product Liability

 

 

    

 

a 550 .C sly Rights
m §55 Prison Condition

 

EF 820 Copyrights

O 830 Patent —
OG 840 Trademark

Federal Tax Suits
O 870 Taxes (US. plaintiff or
defendant
O 871 ERS-Third Party 26
| USC 7609

  

© 620 Other Food &Drug
| O 625 Drug Related Seizure of
Property 21 USC 881
630 Liquor Laws
O 640-RR& Truck
| (3 650 Airline Regs
O 660 Occupational
: Safety/Health
| O 690 Other

| Other Statutes
O 400 State Reapportionment
& 430 Banks & Banking
| 8 450 CommercefICC
Rates/etc.
| O 460 Deportation

 

| @ 880

| &) 470 Racketeer Influenced & Corrupt
Organizations

Consumer Credit

Cable/Satellite TV

Selective Service ,
Securities/Commodities/ |
Exchange |
Customer Challenge 12 USC |
3410 a

- Appeal of fee determination

under equal access to Justice
Constitutionality of State
Statutes...

Other Statutory Actions (if not
administrative agency review or
Privacy Act

i 480
490

&-850
O 875
Gl 900
0 950

O 890

 

 

 
 

 

age, religion, retaliation)

| *€f prose, select this.deck)*

“a

 

0.895 Freedom of Information Act
| E890 Other Statutory Actions
(if Privacy Act)

| “(if pro se, select this deck)*

 

 

LOS. Student Loan

 

 

 

 

| OK. Labor/ERISA
(non-employment)

O 710 Fair Labor Standards Act

756 Lenectiis

  
 

G 791 Empl. Ret. Inc. Security Act

 

OL, Other Civil Rights
(non-employment)
Act)

0.443 Housing/Accommedations

0444 W

440 OF

  

Employment .
0446 Americans w/Disabilities-
Other

 

5 441 Voting (if not Voting Rights

M. Contract

O:110 Insurance

0 120 Marine

130 Miller Act

| G 140 Negotiable Instrument

150 Recovery of Overpayment &
_Enforcement of Judgment

153 Recovery of Overpayment of
Veteran’s Benefits

r 11160 Stockholder’s Suits

190. Other Contracts

(195. Contract Preduct Liability

(F196 Franchise

 

  

| ON, Three-Judge Court

0 441 Civ Ri

 

nts-Voting (if ‘Voting:

Rights Act)

 

 

V. ORIGIN
CO ft Original
Proceeding.

£2 Removed
from State
Court

© 3: Remanded from
Appellate Court

O 4 Reinstated
or Reopened

05 Transferred from
another district
(specify)

 

 

VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT

4Q 2 1953

@ REQUESTED IN

    

VHI. RELATED CASE(S)

DATE

The JS-44 civil cover sheet and the information contai
law, except as provided by local-rules:of court. This form, approved by the h
Court for the purpose of initiating the civil docket sheet, Consequently. a. civil
for completing the civil cover sheet. These tips coincide with the Reman

L _ COUNTY OF

 

5

 

CHECK IF THIS.IS A CLASS

 

ACTION UNDI

 

DEMAND $

 

 
  

(See instruction):

IDENCE OF FIRST LISTED:PLAINT!

 

her replaces nor supplements the filings and service of pleadings or other papers as'r
al Conference of the United. States in September 1974, is required for the
heet is submitted to the Clerk of Court for each civil complaint filed. Liste
Numerals on:the Cover Sheet.

F/DEFENDANT (b) County of residence: Use 1100! to:indicate plaintiff
Washington, D.C.: 88888 if plaintiff is-resident of the United States but not-of Washington, D.C., and 99999 if plaintiff is outsi eU

 
  
 

    
  

In. CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction under Sectio

IL

Iv. CASE ASSIGNMENT AND NATURE OF SUIT: The assignment-of a judge 'to. your case will. depend on the catego
primary Cause of action found in your complairit. You-tiay select only one category. You must also select one corresponding nature:

the category of case.

  

VL CAUSE OF ACTION: Cite the US Civil Statute under which you are filing and write-a brief statement of the primary-cause:

_ VoL
' Office.

N:Morms\js-44.wpd

RELATED CASES, IF ANY: If you indicated that there-is-a relat

ed case, you must complete a related case form, which may be obtained front the Clerk’ s

Because of the need for accurate and complete information, you.should ensure the accuracy of the information provided prior to signing the form.

 

 
©
a
So
©
a
&
©
oO
Oo
a
—
o
A
a
TC
&
i
a
Y
Cc
®
E
5
oO
oO
QA
O
0
N
NM
©
9°
6
Oo
st
H
©
O

 
 

 

a aa
” a et Fn
2m. . ty
x i : . Q . tee on a 4 “f
es _ Loy . ; fj)
re , lore, TX Web a. 4

| 7831-280<5
The Court Clerk Of
501 W 10TH ST
FORT Worth, TX 76102
United States

AS he, ag

90 by on

 
